Citation Nr: 1241623	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-12 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to March 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Jurisdiction over the case was subsequently transferred to the RO in Seattle, Washington.

In connection with her appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript of the hearing is associated with the claims files.


REMAND

The Veteran was not provided a VA examination and no VA medical opinion was obtained in connection with her claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c) (4); see also Charles v. Principi, 16 Vet. App. 370 (2002); and also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's service records show that she had a pre-existing six month skin rash, diagnosed as tinea versicolor, at the time of her January 1985 enlistment examination.  The Veteran was later referred to dermatology for treatment of a rash on her face, back, and scalp in March 1985; she was diagnosed with seborrheic dermatitis.  The discharge examination in March 1989 noted a history of skin disease.  

Post-service treatment records indicate continued diagnoses of and treatment for seborrheic dermatitis.  

However, the Veteran asserts, and testified before the undersigned VLJ, that the fungal infection (tinea versicolor) she had at enlistment is not related to her current seborrheic dermatitis.  She also states that the seborrheic dermatitis started while she was in boot camp and not prior to service.  Thus, the record reflects credible evidence establishing that the Veteran was diagnosed with seborrheic dermatitis in service, competent evidence of persistent or recurrent symptoms of seborrheic dermatitis, and credible evidence of continuity of such symptoms.  Thus, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present seborrheic dermatitis. 

The Board also notes that the most recent VA treatment records in the claims files are dated from October 2009; accordingly, any outstanding treatment records should be obtained on remand. 

Finally, the Veteran has previously indicated a preference for the VA medical center (VAMC) in Seattle, Washington; therefore, if possible on remand the Veteran should be scheduled for a VA examination at the Seattle facility.

While the further delay of this case is regrettable, due process considerations require such action.  Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding VA or private records pertaining to treatment or evaluation of the Veteran's claimed disability.

2.  Then, the Veteran should be afforded a VA examination, if possible at the Seattle VAMC, by an examiner with appropriate expertise to determine the nature and etiology of the claimed seborrheic dermatitis.  The claims file, and any pertinent records contained in the Virtual VA eFolder, must be reviewed in conjunction with the examination.  Based on examination results and a review of the claims folder, the examiner should provide an opinion with respect to the seborrheic dermatitis as to whether it is at least as likely as not (50 percent or better probability) that the current dermatitis is etiologically related to service.  

The rationale for any opinion expressed must also be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  Attention is invited to the Veteran's credible statements in her March 2011 hearing regarding the type of rash she experienced in service.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to her and her representative, and they should be afforded the requisite period of time for a response.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until she is otherwise notified, but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


